DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-17 are cancelled and therefore not withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Group, there being no allowable generic or linking claim. Applicant notes that claims 1-14 and 18-20 are generic to species C-D. However, it is noted that claims 1-14 and 18-20 are not generic to singly elected species C, noting different controller configurations which are embodiment in the operation/intended use in the claims. Therefore, Claims 8-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 3/04/2022.
Applicant’s election without traverse of Group I/Species B and Species C in the reply filed on 3/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claims 2-3   are rejected for depending upon a non existent claim 0. The claims are examined to depend from claim 1.
Claim  14 is rejected for depending upon a non existent claim 0. The claim is examined to depend from claim 13.

The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLESEN WO 2012/069052 A2, as cited on the IDS.
Re claim 1, OLESEN teach an aircraft, comprising: a passenger cabin configured to transport one or more passengers (Page 2); a battery pack (page 6) configured to power one or more electronic components of the aircraft (page 4 line 13); and a cabin thermal management system configured to regulate a cabin temperature of the passenger cabin by transferring thermal energy from the battery pack to the passenger cabin (page 12 lines 20-25, pages 14-15).
 
Re claim 2, OLESEN teach the cabin thermal management system is configured to use the battery pack as a heat source or a heat sink for the passenger cabin (page 2 lines 10-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLESEN in view of Hwang US 20140335390 A1.
Re claim 3, OLESEN fail to explicitly teach details of battery channels.
Hwang teach the cabin thermal management system comprises: a thermal loop coupled to one or more channels of the battery pack, wherein the thermal loop is configured to allow fluid from the one or more channels to circulate therein (fig) to transfer heat within the battery with a coolant.
When combined, the references teach and a heat exchanger coupled to the thermal loop, wherein the heat exchanger is disposed in or proximate to the passenger cabin and is configured to transfer the thermal energy between the battery pack and the passenger cabin ( noting details of primary reference page 15)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the channels as taught by Hwang in the OLESEN invention in order to advantageously allow for heat exchange in the battery for the intended use as noted in the primary reference.
 
Re claim 4, OLESEN teach the cabin thermal management system further comprises a fan configured to circulate air proximate to the heat exchanger to assist with heating or cooling 

Re claim 5, OLESEN teach the cabin thermal management system further comprises a pump (120, 122) configured to pump the fluid within the thermal loop.

Re claim 6, OLESEN teach the cabin thermal management system further comprises a valve (110) coupled to the thermal loop, wherein the valve is configured to divert the fluid toward or away from the heat exchanger (page 3 lines 1-3, page 12 lines 1-2, page 14 lines 14-22, fig 4).
	Re claim 18, OLESEN teach an aircraft (Page 2), comprising: a passenger cabin configured to transport one or more passengers; a battery pack (page 6)  configured to power one or more electronic components of the aircraft (page 4 line 13); and a cabin thermal management system configured to regulate a cabin temperature of the passenger cabin by transferring thermal energy from the battery pack to the passenger cabin (page 12 lines 20-25, pages 14-15), wherein the cabin thermal management system comprises: a thermal loop coupled to one or more channels of the battery pack (figs) ;; and a fan configured to circulate air proximate to the heat exchanger to assist with heating or cooling the passenger cabin (page 5 line 26, noting a fan circulating air within a cabin will naturally circulate the heated air adjacent to a heating element in the cabin and thus provide a heating effect, page 5 lines 21-28).
 
OLESEN fail to explicitly teach details of battery channels.

When combined, the references teach a heat exchanger coupled to the thermal loop, wherein the heat exchanger is disposed in or proximate to the passenger cabin and is configured to transfer the thermal energy between the battery pack and the passenger cabin ( noting details of primary reference page 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the channels as taught by Hwang in the OLESEN invention in order to advantageously allow for heat exchange in the battery for the intended use as noted in the primary reference.



Claim 7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLESEN, as modified by Hwang, further in view of Kummer US 20130166119.
Re claim 7, OLESEN, as modified, fail to explicitly teach details of the sensors.
Kummer teach  the cabin thermal management system further comprises: a cabin temperature sensor disposed in or proximate to the passenger cabin (112, para 29), wherein the cabin temperature sensor is configured to measure the cabin temperature; and a battery temperature sensor (51, 108) disposed in or proximate to the battery pack, wherein the battery temperature sensor is configured to measure a battery temperature of the battery pack to provide sensors data to the controller.

Re claims 12, OLESEN fail to explicitly teach details of the input.
Kummer teach  the cabin thermal management system is configured to receive a user input that the passenger cabin is to be warmed(para 21, fig 5b 310); and the valve is configured to divert the fluid toward the heat exchanger if a first temperature measurement by the battery temperature sensor is higher than or equal to a first temperature measurement by the cabin temperature sensor, wherein the heat exchanger is configured to transfer the thermal energy between the battery pack and the passenger cabin using the fluid (noting upon the user input, in the instant combination the primary reference activates heating cabin mode during winter which one of ordinary skill in the art would recognize that an operating battery temperature will be hotter than the cabin, fig 5, page 15 lines 1-9 primary Olesen ) to provide a thermal management system incorporating a battery management system.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the input as taught by Kummer in the OLESEN invention in order to advantageously allow for user input controls as is known in the art.
Additionally noting that for clarity, the recitation “to divert the fluid toward the heat exchanger if a first temperature measurement by the battery temperature sensor is higher than or equal to a first temperature measurement by the cabin temperature sensor” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which 
Re claim 19, OLESEN teach  the cabin thermal management system further comprises: a valve (110) coupled to the thermal loop, wherein the valve is configured to divert the fluid toward or away from the heat exchanger (page 3 lines 1-3, page 12 lines 1-2, page 14 lines 14-22, fig 4).
OLESEN, as modified, fail to explicitly teach details of the sensors.
Kummer teach   a cabin temperature sensor (112, para 29) disposed in or proximate to the passenger cabin, wherein the cabin temperature sensor is configured to measure the cabin temperature; and a battery temperature sensor (51, 108) disposed in or proximate to the battery pack, wherein the battery temperature sensor is configured to measure a battery temperature of the battery pack to provide sensors data to the controller.
.

	
	
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLESEN, as modified by Hwang, further in view of Kummer US 20130166119 and Sathasivam US 20200231023 A1
Re claim 13, OLESEN, as modified fail to explicitly teach details of the heating.
Kummer teach the cabin thermal management system is configured to receive a user input that the passenger cabin is to be warmed; and the valve is configured to divert the fluid away from the heat exchanger if a first temperature measurement by the battery temperature sensor is lower than a first temperature measurement by the cabin temperature sensor, wherein the heat exchanger is unable to transfer the thermal energy between the battery pack and the passenger cabin using the fluid (figs noting precondition the battery when cold relies on the charger and /or in the instant combination, centralized heat exchanger of Sathasivam 256 to heat the cabin when the battery cannot) to provide a thermal management system incorporating a battery management system.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the input as taught by Kummer in the OLESEN invention in order 
Additionally noting that for clarity, the recitation “to divert the fluid away from the heat exchanger if a first temperature measurement by the battery temperature sensor is lower than a first temperature measurement by the cabin temperature sensor, wherein the heat exchanger is unable to transfer the thermal energy between the battery pack and the passenger cabin using the fluid” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It noted the valve is configured to reverse circuits and thus is configured to perform the intended use limitations. Finally, “if a first temperature measurement by the battery temperature sensor is lower than a first temperature measurement by the cabin temperature sensor, wherein the heat exchanger is unable to transfer the thermal energy between the battery pack and the passenger cabin using the fluid” is a conditional statement and thus not clearly required to occur in the claim.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the input as taught by Kummer in the OLESEN invention in order to advantageously allow for user input controls as is known in the art and preconditioning of a battery.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7841431, US 20180222286 A1 teach a battery chiller, US 8620605.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON A JONES/Examiner, Art Unit 3763